Title: From Thomas Jefferson to Edmund Massingbird Hyrne, 18 February 1781
From: Jefferson, Thomas
To: Hyrne, Edmund Massingbird



Sir
Richmd. Febry. 18. 1781

I have just received your favor of the 14th. inst. from New London, and expect this will find you at Staunton. I formerly advertised Congress of the necessity of sending these prisoners on Northwardly, and have again yesterday given them notice that the rapid approach of Ld. Cornwallis who was at Boyd’s ferry on the 14th., rendered it necessary to send on both these and the Convention prisoners without delay. The whole would form a great object for Lord Cornwallis and nothing between him and them but an unarmed Country abounding with disaffected. The Deputy Commissary of prisoners in this State is Mr. Boush at Winchester. You will be pleased to take such measures for delivering the prisoners to him as you think best, either conducting them that far yourself, or sending for him to meet you. I suppose you have a guard on them at present which may attend them to Shenandoah C. H. I inclose a letter to the County Lieutenant of Shenandoah to have such guard ready there and at such time as you shall direct who may attend them to Potowmack. Before you get that far you will doubtless receive the orders of Congress fixing their ultimate destination. For provisions I can only refer you to the Commissioners of the provision Law in the several Counties through which you will pass, tho’ if they cannot furnish you, the Commissary attending you must impress, giving certificates of the Articles seized and their Value, and returning to the Auditors a list of the certificates given.
